                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

UNITED STATES OF AMERICA               )
                                       )        CASE NO: 4:19-cr-150
             v.                        )
                                       )
WORLD MINING AND OIL                   )
COMPANY, ET AL                         )

                                      ORDER

      This matter is before the Court on the Motion for Leave of Absence by Steven

H. Lee, counsel for Plaintiff, from December 29, 2019 through January 1, 2020. After

careful consideration, said Motion is GRANTED, however, the attorney must make

arrangements for other counsel in the event the case is scheduled for hearing or trial

during such leave.

      SO ORDERED, this WK day of December 2019.




                                           _________________________________________
                                               ____________
                                                         _ _____________________
                                           CHRISTOPHER
                                                ISTOPHER L. RAY
                                           UNITED STATES 0$*,675$7(-8'*(
                                           SOUTHERN DISTRICT OF GEORGIA
